            Case 1:21-cv-07718-LTS Document 6 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACQUELINE CANO YORRO,

                              Plaintiff,                              21-CV-7718 (LTS)
                     -against-                          ORDER DIRECTING PAYMENT OF FEE
                                                          OR AMENDED IFP APPLICATION
COMMISSIONER AUGUSTINE, ET AL.,

                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff brings this action pro se. 1 To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but it is unsigned and incomplete. The Court is

therefore unable to conclude on the basis of this IFP application that Plaintiff is unable to afford

the cost of suit.

        Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$402.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 21-CV-7718 (LTS) and address the

deficiencies described above by providing facts to establish that she is unable to pay the filing

fees. If the Court grants the amended IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).




        1
         Plaintiff already has another pending action in this Court. See Yorro v. Carro et al.,
1:21-cv-04900-UA (S.D.N.Y. filed June 1, 2021).
          Case 1:21-cv-07718-LTS Document 6 Filed 09/15/21 Page 2 of 2




       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff fails to comply with this order within

the time allowed, the action will be dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   September 15, 2021
          New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 2
